REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on December 1st, 2021 is acknowledged.

This application is in condition for allowance except for the presence of claims 8-14 and 18-20 directed to non-elected groups without traverse.  Accordingly, claims 8-14 and 18-20 have been cancelled.
EXAMINER’S AMENDMENT
Amendments to the claims are as follows: 
Claims 8-14 and 18-20 have been cancelled due to the elected invention being allowable and there being no traverse of the restriction requirement. 

Allowable Subject Matter
Claims 1-7 and 15-17 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claims 1 and 15 the closest prior art is Moll et al. (US 2010/0220318 A1).
Regarding claim 1, Moll teaches a laser illumination system comprising: 

	a first laser source to generate a first laser beam directed to the curved surface; and 
	a second laser source to generate a second laser beam directed to the curved surface, wherein the second laser beam enters the optical block at a critical angle relative to the planar surface, the critical angle causing total internal reflection of the second laser beam along the planar surface.
	However, the prior art taken either singularly or in combination fails to teach or suggest all the numerical and structural limitations of claim 1 recited together in combination with the totality of particular features/limitations recited therein, including wherein the first laser beam enters and exits the optical block parallel to the planar surface and offset from the planar surface, the second laser beam exits the optical block parallel to, and separated from, the first laser beam exiting from the optical block, the separation based on the offset of the first laser beam from the planar surface. 

Regarding claim 15, Moll teaches a method for providing laser illumination, the method comprising: 
	directing a first laser beam to a curved surface of a semi-cylindrical refractive optical block, the optical block comprising the curved surface and a planar surface; and 
	directing a second laser beam to the curved surface, wherein the second laser beam enters the optical block at a critical angle relative to the planar surface, the critical angle causing total internal reflection of the second laser beam along the planar surface.
wherein the first laser beam enters and exits the optical block parallel to the planar surface and offset from the planar surface, the second laser beam exits the optical block parallel to, and separated from, the first laser beam exiting from the optical block, the separation based on the offset of the first laser beam from the planar surface. 

Regarding claims 2-7, 16, and 17, these claims depend on an allowed base claim and are thus allowable for at least the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






M/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        
/MARIN PICHLER/Primary Examiner, Art Unit 2872